Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I (a method of treatment) and the provisional election of species of TDP-43 and proteinase K in the reply filed on 5/24/21 is acknowledged. The restriction between the species of trypsin and proteinase K is withdrawn.
Claims 1-2 and 5-31 are pending. Claims 12-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/24/21.
	Claims 1-2, 5-8, and 11 are under examination.

Claim Interpretation
	The claims recite the protease being immobilized on a solid substrate at a concentration of 1-10 mg/mL. Based on the specification, this is 1-10 mg of protease per mL of solid substrate. Expressing a solid substance (e.g. cross-linked resin) in terms of volume (mL) is an art recognized expression; see for example US 20180371010 (form 892) paragraph 134 expressing immobilized Im7 as 15 mg/mL of beads.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leuthardt (US 20140377319; IDS 5/24/21 citation 21) in view of Paraskevas (form 892) and further in view of Bioline (form 892). 
Leuthardt teaches treating a neurological disease (“treating neurodegenerative diseases such as, for example, Alzheimer's…ALS” paragraph 2; treating a neurological disease, claim 49) characterized by the presence of a toxic protein in CSF (“many neurological diseases and disorders arise from protein deposits within cerebrospinal fluid” paragraph 3; the disease is, e.g., Alzheimer's, ALS, claim 52) 
Thus, Leuthardt teaches that neurodegenerative diseases characterized by the presence of a toxic protein in the CSF may be treated using proteases which degrade that toxic protein. While Leuthardt teaches several diseases (including ALS) and toxic proteins to be targeted, as well as different proteases to be used (including trypsin), Leuthardt does not explicitly describe FTD or proteinase K.

Regarding claim 1, nevertheless one of ordinary skill in the art at the time of filing would have found it obvious to use proteinase K and/or trypsin in the method of Leuthardt to treat FTD and/or ALS.
As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one method (e.g., Leuthardt’s technique of degrading a toxic CSF protein to treat a group of neurodegenerative diseases, including using trypsin to treat ALS), and a person of ordinary skill would recognize that it would improve similar methods (e.g., treating another disease in which the toxic protein is also circulating in the CSF using a protease known to degrade that toxic protein) in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U .S.C. 103." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007).
In this case, TDP-43 was known to be a toxic protein in FTD and ALS and was further known to be elevated in the CSF.

Thus, at the time of filing, one of ordinary skill in the art would have found it obvious that treating FTD—another neurodegenerative disease characterized by the presence of toxic proteins in the CSF—would be an obvious variation of the method of Leuthardt as the technique as applied to both the diseases of Leuthardt as well as FTD/ALS functions in the same way: using proteases to degrade a known toxic protein in the CSF.
In making this predictable variation, one of ordinary skill in the art would further have found it obvious to use a known protease in order to accomplish this. Proteases represent a known, finite genus wherein one could reasonably select a protease and expect it to degrade protein, as this is the function of a protease. While Leuthardt alone makes obvious the use of trypsin (paragraph 12), Leuthardt also guides the ordinary artisan to the genus of serine proteases (paragraph 12).
Bioline teaches proteinase K is a “highly active serine protease with broad cleavage specificity on native and denatured proteins” and is “useful for general digestion of proteins”. As such, there would have been a reasonable expectation of success in using proteinase K—a species of serine protease as suggested by Leuthardt—in the method of Leuthardt as applied to a subject with FTD or ALS.
With respect to the “effective amount” of 1-10 mg/mL, Leuthardt teaches using an effective amount of protease to achieve the desired degragation (paragraph 33) while Bioline teaches the amount of proteinase K effective to remove proteins is variable, but suggests 50-100 ug/mL for protein removal and 2 mg/mL for tissue treatment. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP §2144.05(I). In this case, the effective ranges clearly overlap (1-10 mg/mL vs up to 2 mg/mL). Further, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 
In this case, the amount of proteinase at best amounts to a “change of proportions” while using proteinase K rather than trypsin is “the substitution of equivalents doing the same thing”.
Regarding claim 2, the above rejection articulates why using proteinase K to degrade toxic proteins in the CSF of ALS or FTD patients would have been obvious. Such a use would inherently degrade the same proteins as this is an effect of the proteinase, not any action performed in claim 2. Moreover, the broad utility of proteinase K provides a reasonable expectation that TDP-43 would be degraded.
Regarding claim 5, Leuthardt teaches immobilizing the protease on a solid substrate, e.g. “Methods for attaching proteases to the support” starting at paragraph 50.
Regarding claim 6, Leuthardt teaches the solid support may be either a porous solid substrate (paragraph 46: “particles may be porous”) as well as teaching cross-linked resins (e.g., paragraph 40: acrylic resin; paragraph 45: resin). 
Regarding claims 7 and 8, Paraskevas teaches that TDP-43 is elevated and can be detected in the CSF of subjects with ALS or FTD (p.2 second paragraph). This is listed under the heading “diagnosis”, which precedes treatment options. It would have been obvious to the person of ordinary skill in the art set to practice the modified method of Leuthardt to degrade toxic TDP-43 to first determine if the subject needed such degradation, i.e., to detect and diagnose the subject as having increased levels of a toxic protein in the CSF prior to an attempt to degrade such a protein. As Paraskevas not only detects TDP-43 in CSF, but also teaches that it is elevated in these two diseases and represents a toxic protein, it would have been obvious to first detect the toxic protein prior to the contacting step.
in situ.
Therefore, claims 1-2, 5-8, and 11 would have been obvious.

Double Patenting
Claims 1, 5, and 6 of this application is patentably indistinct from claims 1, 7, and 8 of Application No. 17/153548. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
In this case, the difference between claim 1 of the instant application and claim 1 of the co-pending application is in the preamble: treating diseases characterized by toxic protein in the CSF vs diseases characterized by a dipeptide repeat protein in the CSF. However, both the instant and co-pending applications have been amended to limit such diseases to the same Markush group: “selected from the group consisting of [ALS] and [FTD]”. Thus, while the preamble characterized these two diseases differently, the claims are nevertheless directed to using the same protease in the same amount in the same way to treat the same diseases. There is no actual difference in the scope of these claims and so the claims are patentably indistinct.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. 
Claims 1, 5, and 6 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 7, and 8 of copending Application No. 17/153548 (reference application).
In this case, the difference between claim 1 of the instant application and claim 1 of the reference application is in the preamble: treating diseases characterized by toxic protein in the CSF vs diseases characterized by a dipeptide repeat protein in the CSF. However, both the instant and reference applications have been amended to limit such diseases to the same Markush group: “selected from the group consisting of [ALS] and [FTD]”. Thus, while the preamble characterized these two diseases differently, the claims are nevertheless directed to using the same protease in the same amount in the same way to treat the same diseases. There is no actual difference in the scope of these claims and one could not infringe one claim without necessarily infringing the other; as such, the claims are identical despite a slight difference in wording.
 This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5-8, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-10 of copending Application No. 17153548 (reference application) in view of Paraskevas. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1, 5, and 6 compared to reference claims 1, 7, and 8 are discussed above. In the event that evidence is presented which distinguishes, e.g., ALS with a dipeptide repeat vs ALS with a toxic protein, it would nevertheless have been obvious to treat the same disease using the same methods. 
Further, the methods of the reference claim and the methods of the instant claims differ in the protein desired to be degraded as well as the protein being detected prior to treatment. However, the reference claims are directed to detecting and removing a dipeptide repeat protein in ALS or FTD using proteinase K. Paraskevas teaches that both ALS and FTD also contain toxic TDP-43 in the CSF, making the detection and degradation of this protein an obvious variant of the reference method.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 5-8, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-41 of copending Application No. 17062440 (reference application) in view of Leuthardt (US 20140377319; IDS 5/24/21 citation 21). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The reference claims are also directed to a method of treating a neurological disease characterized by the presence of a toxic biomolecule in the CSF by first diagnosing the patient and then treating with proteinase K, including the removal of TDP-43 in ALS or FTD (claims 17, 20, 26, 35, 41). However, the reference claims are directed to doing so ex vivo, first removing the CSF, treating it, then returning it. Leuthardt teaches that such devices can be implanted, making doing so an obvious variation of the reference claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649